Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 06/16/2021, in response to the rejection of claims 1-8, 18-20 from the final office action, mailed on 03/18/2021, by amending claims 1, 4, 18; canceling claims 2-3, 5, 8, 19-20; and adding new claims 21-23, is acknowledged and will be addressed below.

Election/Restrictions
Claim 9 has been canceled, thus claims 10-17 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Drawings
st paragraph issue below. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim interpretation
a second trap configured to extract at least a portion of the first gas from the resultant gas” of Claim 1;
First, extracting the “first” gas does not add a patentable weight to the claimed “trap”, in other words, extracting either first gas or second gas merely define a different “use” or “operation” of the trap, thus it does not determine patentability of the trap itself, see the MPEP citations below.
Consequently, when an apparatus of a prior art teaches at least one trap, it is sufficient to meet the claimed requirement.

Second, extracting a first gas by the first trap and extracting the first gas by the second trap, extracting a first gas by the first trap and extracting a second gas by the second trap, simultaneously extracting same gas by both the first and second traps, or sequentially extracting same or different gas from the first trap to the second trap, or etc., all the cases merely define different “use” or “operation” of the two traps, thus it does not determine patentability of the two traps, see the MPEP citations below.
 Consequently, when an apparatus of a prior art teaches at least two traps, it is sufficient to meet the claimed requirement.

(2) In regards to the “a temperature of the interior of the first trap to be lower than a melting point of the first gas or higher than a boiling point of the first gas” of Claim 4;

Consequently, when an apparatus of a prior art teaches a trap, it is sufficient to meet the claimed requirement.

(3) In regards to the “wherein the first valve and the second valve are configured to be in an open state when the first trap is active” of Claim 23;
The limitation “be in an open state when the first trap is active” merely defines an “use” or “operation” of the valves and the trap, thus it does not determine patentability of the two traps, see the MPEP citations below.
Consequently, when an apparatus of a prior art teaches two valves and trap, it is sufficient to meet the claimed requirement.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
(1) New claim 23 recites “a fifth path configured to exhaust resultant gas that comprises the first gas from the reaction chamber, wherein the fifth path is provided with a second trap configured to extract at least the portion of the first gas from the resultant gas”.
It appears amended claim 1 is supported by Fig. 4 and the new claim 23 is supported by Fig. 6, see 2nd paragraph of page 7 in the remarks.
However, Fig. 6 shows only one trap 20 having a drain line 53. Thus, the cited feature is not supported by the applicants’ disclosure, as a result, the new claim raises a new matter issue.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6-7, 18 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “a fourth path connected to the first trap and configured to exhaust the first gas” of Claim 1 is not clear.
Claim 1 also recites “a third path connected to the first trap and configured to recover the portion of the first gas from the first trap”. 
The applicants’ remarks provides labels for each claimed line, at therein, the applicants define the third path 43 and the fourth path 51 of Fig. 4, see the upper half portion of the page 8.
Thus, based on the Fig. 4, the first gas extracted by the first trap 21 is recovered from the first trap through the third path 43, and the rest of the resultant gas, which excludes the first gas extracted by the first trap, in other words, the unrecovered gas in the first trap 21 is exhausted from the first trap through the fourth path 51, see also the applicants’ paragraphs ([0025-0026] of the published instant application).
However, the claim is constructed to recite that the first gas, which was previously recovered from the first trap, is exhausted from the first trap through the fourth path 51. It is not clear how the recovered or escaped first gas from the first trap can be re-exhausted from the first trap. Does the fourth path indicates the same path as the third path? or does the recovered gas from the first trap is back flowed into the first trap through the third path 43 and then is exhausted from the first trap through the fourth path 51?


(2) The “a fifth path configured to recover the resultant gas that comprises the first gas from the reaction chamber” of Claim 1 is not clear, because of the “recover the resultant gas”.
Does the fifth path itself has a recovery function? Or does the fifth path is positioned at a downstream of the second trap?
The applicants define the fifth path 42 of Fig. 4, see the upper half portion of the page 8.
Because the fifth path 42 is positioned at a upstream of the trap 22, the fifth path 42 merely exhaust the resultant gas from the first chamber, as the same as the first path 40 of Fig. 4, and the path 42 itself does not perform any recovery function. 
For the purpose of examination, it will be examined inclusive of “a fifth path configured to exhaust the resultant gas that comprises the first gas from the reaction chamber”.

(3) New claim 23 recites the “a fifth path configured to exhaust resultant gas that comprises the first gas from the reaction chamber, wherein the fifth path is provided with a second trap configured to extract at least the portion of the first gas from the resultant gas”. There is insufficient antecedent basis for this limitation in the claim.
the resultant gas that comprises the first gas from the reaction chamber, wherein the fifth path is provided with a second trap configured to extract at least a portion of the first gas from the resultant gas”. There is insufficient antecedent basis for this limitation in the claim”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
(1) The “wherein the fifth path is connected to the first path” of Claim 18 fails to further limit the claim 1 limitations, because the claim 1 defines the features of the claim 18, see the “wherein the fifth path is connected to the first path in a first position…” of Claim 1.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-7, 18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al. (US 20100075037, hereafter ‘037) in view of Varadarajan et al. (US 20130237063, hereafter ‘063).
Regarding to Claim 1, ‘037 teaches:
Deposition system (title), and A semiconductor substrate ([0002], the claimed “A semiconductor manufacturing apparatus”);
A reaction chamber 14, may be configured for one or both of ALD and CVD (Fig. 1, [0013]), and multiple different precursors may be flowed through reaction chamber 14 during a deposition process ([0023], note CVD uses multiple precursors with a mixture form, see also [0047], the claimed “comprising: a reaction chamber configured to perform a process on a semiconductor substrate using a gas mixture comprising a first gas”);
Trap 40, along the line 24. The precursor traps are configured to trap precursor under a first condition, and to release the trapped precursor under a second condition. ([0017], the claimed “a first path configured to exhaust resultant gas that comprises the 
Line 28 ([0016], the claimed “a second path configured to exhaust the resultant gas from the reaction chamber”);
Referring to FIG. 1, such illustrates a deposition system 10 configured for recycling trapped precursor material ([0013]), and one of the traps 40 and 42 may be utilized as a source of precursor to chamber 14 ([0021], note the released precursor from the trap is recycled to the reaction chamber, therefore, a first unlabeled gas line from the trap 40, which is in fluid communication with the reaction chamber 14 is a third path, the claimed “a third path connected to the first trap and configured to recover the portion of the first gas from the first trap”);
Fig. 1 shows a second unlabeled gas line from the trap 40, which is in fluid communication with the pump 16, is a fourth path (further note recovery of a gas from the trap and exhaust of the rest of the gas from the trap are well-known in the art because they are common procedure of material recovery or recycling through the trap, for instance, see US 4551197, Fig. 2, and US 20040250765, Fig. 10, the claimed “and a fourth path connected to the first trap and configured to exhaust the portion of the first gas”);
Precursor trap 42 are shown along the line 26. The precursor traps are configured to trap precursor under a first condition ([0017], the claimed “a fifth path configured to recover the resultant gas that comprises the first gas from the reaction chamber, wherein the fifth path is provided with a second trap configured to extract at least a portion of the first gas from the resultant gas”).
wherein the fifth path is connected to the first path”).

Further, because Fig. 1 of ‘037 shows the lines 24, 26, 28 are connected at the same point, it is silent about the claimed “in a first position of the first path between the first trap and a second position of the first path connected to the second path”).
However, the examiner considers arrangement of the traps, pump, pipe line is not limited in the configuration of Fig. 1. It may have various configurations by merely rearranging the position of each components depending on a desired floor plan dimension (see examples below, other plural configurations are also available), in other words, the location of the components is an adjustable parameter.

    PNG
    media_image1.png
    817
    811
    media_image1.png
    Greyscale


Consequently, even if ‘037 is silent about claimed position configuration, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have rearranged the traps, pump, and/or pipe lines, so to have the claimed position, for the purpose of obtaining a desired floor plan depending on floor capacity, and/or since it has been held that rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04. Further note the Office does not give a patentable weight to adjustable parameters.

Based on ‘037 and/or the illustrations above, ‘037 teaches plural valves, but ‘037 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: and wherein the first path includes a first valve provided between the first position and the second position.

‘063 is analogous art in the field of process chamber (abstract). Fig. 1 of ‘063 shows a common valve 110 on the common foreline 108 at upstream of the two split forelines 112, 114 each having foreline valves 116, 118.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a valve at upstream of the two split lines each connected to separate valves and traps, which is between the first and the second position, for the purpose of independent controlling a flow in a common 
Further, adding a valve at a desired position does not require a higher skill beyond an ordinary skill. It merely duplication of existing parts then rearrangement of the parts at a different position, see MPEP 2144.04.

Regarding to Claim 4,
‘037 teaches the precursor traps are configured to trap precursor under a first condition, and to release the trapped precursor under a second condition ([0017]), and the specific temperatures may be any temperatures suitable for trapping and releasing precursors utilized during deposition with system 10. For instance, in some embodiments the platinum precursor (CH3)3(CH3C5H4)Pt may be utilized. Such precursor may be trapped at a temperature less than about 0° C, and such precursor may be released from the trap at a temperature greater than about 25° C ([0018], note under a first temperature for a specific material, the material is not in a gaseous state, thus it is condensed and trapped on the trap, and over a second temperature, the material is in a gaseous, thus it is released from the trap, this is a common operational procedure of a trap, further note this is an intended use of an apparatus, thus it does not add patentable weight to the claimed apparatus, see the claim interpretation above, the claimed “wherein a temperature of the interior of the first trap to be lower than a melting point of the first gas or higher than a boiling point of the first gas”).

Regarding to Claim 6,


Regarding to Claim 7,
‘037 teaches a reaction chamber 14, may be configured for one or both of ALD and CVD (Fig. 1, [0013], the claimed “wherein the reaction chamber is configured to perform a film forming process on the semiconductor substrate”).

Regarding to Claim 18,
Fig. 1 of ‘037 shows the line 26 is connected to the line 24 (the claimed “wherein the fifth path is connected to the first path”).

Regarding to Claim 21,
Fig. 1 of ‘037 shows valve 32 at upstream of the trap 40, thus in the modification shown in the illustration above and also in ‘037 itself, the valve 32 is between the trap 40 and a first position (the claimed “wherein the first path includes a second valve provided between the first position and the first trap”).

Regarding to Claim 22, 
As discussed in the claim 1 rejection above, a valve is added between the first and second positions of the illustrations above. Therefore, when the trap 40 is operated to extract a gas, the imported valve between the first and second positions and valve 32 at upstream of the trap 40 must be open, otherwise, no gas would have flown into the .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over ‘037 in view of Okase et al. (US 20030141016, hereafter ‘016).
Regarding to Claim 1, ‘037 teaches:
Deposition system (title), and A semiconductor substrate ([0002], the claimed “A semiconductor manufacturing apparatus”);
A reaction chamber 14, may be configured for one or both of ALD and CVD (Fig. 1, [0013]), and multiple different precursors may be flowed through reaction chamber 14 during a deposition process ([0023], note CVD uses multiple precursors with a mixture form, see also [0047], the claimed “comprising: a reaction chamber configured to perform a process on a semiconductor substrate using a gas mixture comprising a first gas”);
Trap 40, along the line 24. The precursor traps are configured to trap precursor under a first condition, and to release the trapped precursor under a second condition. ([0017], the claimed “a first path configured to exhaust resultant gas that comprises the first gas from the reaction chamber; a first trap connected to the first path and configured to extract at least a portion of the first gas from the resultant gas”);
Line 28 ([0016], the claimed “a second path configured to exhaust the resultant gas from the reaction chamber”);

Precursor trap 42 are shown along the line 26. The precursor traps are configured to trap precursor under a first condition ([0017], the claimed “a fifth path configured to exhaust resultant gas that comprises the first gas from the reaction chamber, wherein the fifth path is provided with a second trap configured to extract at least the portion of the first gas from the resultant gas”).

‘037 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 23: a drain line connected to the first trap and configured to drain a liquid generated from the first trap.

‘016 is analogous art in the field of processing apparatus (title). ‘016 teaches the exhaust system may be further provided with a liquid collection vessel connected to the trap mechanism, for collecting the reaction products that have been captured as liquids therein ([0018], see also [0032] and see pipes 92, 96 connected to the vessel 94 of Fig. 1).



Response to Arguments
Applicants’ arguments filed on 06/16/2021 have been fully considered but they are not convincing in light of the new ground of rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/AIDEN LEE/           Primary Examiner, Art Unit 1718